Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 1 of 15 PageID #: 700




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

ORLANDO & PAULETTE
DEJESUS, FATHER AND
MOTHER AND NEXT OF KIN OF
BLAISE DEJESUS, DECEASED,

                                        Civil Action No. 15-1065-CFC
                        Plaintiffs,

                 v.


LT. TODD DRACE, et al.,

                        Defendants.


Daniel C. Herr, LAW OFFICE OF DANIEL C. HERR LLC, Wilmington,
Delaware

           Counsel for Plaintiffs

Ryan T. Costa, STATE OF DELA WARE DEPARTMENT OF WSTICE,
Wilmington, Delaware

           Counsel for Defendants



                        MEMORANDUM OPINION



July 26, 2021
Wilmington, Delaware
 Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 2 of 15 PageID #: 701




      This case comes to me on remand from the Third Circuit. Pending before

me is Defendants Todd Drace, John Kirlin, and Tiffani Starkey's renewed motion

for summary judgment of the deliberate indifference claim for damages Plaintiffs

filed under 42 U.S.C. § 1983 . D.I. 73 . Defendants are correctional officers

employed by the Delaware Department of Corrections (DOC). They worked in the

segregated housing unit (SHU) of the James T. Vaughn Co1Tectional Center the

day Blaise DeJesus committed suicide in an SHU cell. Plaintiffs, the parents of

DeJesus, base their§ 1983 claim on alleged violations of the Eighth and

Fourteenth Amendments of the United States Constitution.

      I granted Defendants' original motion for summary judgment after

determining that Defendants were not deliberately indifferent to DeJesus's

vulnerability to suicide. Plaintiffs appealed that decision. The Third Circuit found

that Plaintiffs had alleged a claim of deliberate indifference to a serious medical

need that was "distinct from a claim that Defendants were deliberately indifferent

to a vulnerability to suicide." DeJesus v. Delaware, 833 F. App'x 936, 939 (3d

Cir. 2020). The Court held that "[b]ecause these are two different claims, and the

District Court did not examine one of them," id. at 940, a remand was warranted

for me "to determine whether Defendants are entitled to summary judgment on
 Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 3 of 15 PageID #: 702




Plaintiffs' claim that Defendants were deliberately indifferent to DeJesus's serious

medical need," id. at 937. I have studied the Third Circuit's decision and the

parties' briefing filed in connection with Defendants' motion and I agree with

Defendants that they are entitled to summary judgment.

I.    BACKGROUND

      The following statement of facts is taken from Plaintiffs' brief filed in

opposition to Defendants' motion:

                  Background . . . The parties agree that DeJesus
            came to the Specialized Housing Unit (the "SHU") in
            early August 2014 after taking various opiates. Medical
            professionals had just discharged him from the prison
            infirmary.

                                       ****
                    Inmate Testimony: Inmate Warren Wilson
            testified that he was housed in the SHU and recalled
            DeJesus coming onto Wilson's tier in August 2014.
            Wilson explained that DeJesus was "disheveled," "going
            through withdrawal," and that he was not supposed to be
            in the SHU. Wilson explained he overheard DeJesus
            saying this to another inmate, Derris Gibson. Wilson
            further explained that "[e]very time the correctional
            officers come on the tier, he kept telling them he needed
            to talk to somebody, that, you know, he - he wasn't in his
            right state of mind and that he needed some help, and
            they just kept brushing him off." Wilson further testified
            that DeJesus told the correctional officers that "he
            wanted to see somebody. He wanted to talk to
            somebody." Wilson overheard this during two or three
            occasions that evening. Each time, DeJesus said "I need
            to see somebody, you know, I'm sick. I'm not right,


                                          2
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 4 of 15 PageID #: 703




          pretty much." Wilson overheard DeJesus speaking to
          Kirlin and Starkey.

                  Gibson testified that he recalled DeJesus coming
          into the SHU. Gibson testified he overheard DeJesus tell
          correctional officers that he needed a phone call. Gibson
          testified that he knew DeJesus was withdrawing from
          drugs. Gibson overheard DeJesus tell Drace that he was
          feeling anxious, and Drace told DeJesus to "lay his ass
          down." Gibson further testified that he believes he
          overheard DeJesus tell Kirlin that he needed to see
          mental health and that he "[couldn't] take being [there]."
          Gibson also recalled DeJesus mention mental health and
          the phone call to Starkey.

                 Inmate Jason Gryzbowski also recalled DeJesus
          coming into the SHU. Gryzbowski testified that DeJesus
          complained to [] Kirlin and Starkey every time rounds
          were being made, stating he "can't take being in the
          room." DeJesus said he needed to speak with someone.
          Kirlin and Starkey "kept blowing him off." DeJesus
          complained about this five to six times.

                Last, Michael Jones recalled DeJesus coming into
          the SHU. He heard DeJesus asking for a phone call, but
          Starkey mocked DeJesus to Kirlin saying that DeJesus
          was "crying" and then both Starkey and Kirlin laughed.
          DeJesus also said he needed to speak to someone and that
          he was not supposed to be in the SHU.

                                    ****
                 The DOC Investigation Results: The DOC
          concluded that Kirlin violated policy by failing to ensure
          that proper wellness checks ("checks and punches")
          occurred every thirty minutes. In fact, the DOC
          concluded that no security checks and phone punches
          were conducted for approximately two hours. The DOC
          explained that such checks are required to ensure the
          "security of both staff and offenders."

                                       3
    Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 5 of 15 PageID #: 704




                     Kirlin claims he did not know DeJesus was having
              mental health issues, but admits that [if] he would have
              known this, he would have "cuffed him and called, and
              moved him to the interview room, and then notify mental
              health to come talk with him." As a result, there was a
              known protocol in place for mental health distress
              precisely like DeJesus's.

D.I. 76 at 1-4 (citations omitted). 1

II.     LEGAL STANDARDS

        A court must grant summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). The moving party bears the burden of

demonstrating the absence of any genuine issues of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). If the burden of persuasion at trial would be on



1
  I copied Plaintiffs' statement of facts in its entirety except in three respects: I
deleted a reference in a heading to the DOC's suicide prevention policy, a
description of that policy, and a statement that DeJesus hung himself after DOC
employees failed to conduct proper wellness checks. I made these deletions
because Plaintiffs emphasized on appeal, and the Third Circuit agreed, that
Plaintiffs' vulnerability to suicide claim was distinct from their serious medical
need claim. See DeJesus, 833 F. App'x at 939 (noting that Plaintiffs had argued
that they had "established a sufficient record to show [Defendants] were
deliberately indifferent to [DeJ esus' s] serious medical condition (aside from
suicide[] itself)") (alterations in original) (emphasis added) (citations omitted); id.
(holding that Plaintiffs' claim of deliberate indifference to a serious medical need
is "distinct from [the] claim that Defendants were deliberately indifferent to a
vulnerability to suicide"); id. at 940 (holding that indifference to vulnerability to
suicide and indifference to a serious medical rieed are "two different claims, and
the District Court did not examine one of them").

                                           4
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 6 of 15 PageID #: 705




the non-moving party, then the moving party may satisfy its burden of production

by pointing to an absence of evidence supporting the non-moving party's case,

after which the burden of production then shifts to the non-movant to demonstrate

the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986); Williams v. Borough of West

Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989).

      Material facts are those "that could affect the outcome" of the proceeding.

Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011). "[A] dispute about a

material fact is genuine if the evidence is sufficient to permit a reasonable jury to

return a verdict for the non-moving party." Id. (internal quotation marks omitted).

A non-moving party asserting that a fact is genuinely disputed must support such

an assertion by: "(A) citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or

declarations, stipulations, ... admissions, interrogatory answers, or other materials;

or (B) showing that the materials cited [by the opposing party] do not establish the

absence ... of a genuine dispute .... " Fed. R. Civ. P. 56(c){l). The non-moving

party's evidence "must amount to more than a scintilla, but may amount to less (in

the evaluation of the court) than a preponderance." Williams, 891 F.2d at 460-61.

      The court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in that party's favor. Wishldn v.


                                           5
 Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 7 of 15 PageID #: 706




Potter, 4 76 F .3d 180, 184 (3d Cir. 2007). "[T]he facts asserted by the nonmoving

party, if supported by affidavits or other evidentiary material, must be regarded as

true ...." Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir.

1996). If "there is any evidence in the record from any source from which a

reasonable inference in the [nonmoving party's] favor may be drawn, the moving

party simply cannot obtain a summary judgment." Id.

III.   DISCUSSION

       In remanding this case, the Third Circuit instructed that when a plaintiff

seeks to hold a prison official liable for deliberate indifference to a serious medical

need under the Eighth Amendment or the Due Process Clause of the Fourteenth

Amendment, the plaintiff must show that three circumstances existed: "( 1) he had a

serious medical need, (2) defendants were deliberately indifferent to that need, and

(3) the deliberate indifference caused harm or physical injury to the plaintiff."

DeJesus, 833 F App'x at 940 (citations omitted). I will grant Defendants' motion

because I find that the record evidence does not support a finding that DeJesus had

a serious medical need aside from vulnerability to suicide, that Defendants were

deliberately indifferent to that need, or that Defendants' deliberate indifference

caused a harm or injury to DeJesus distinct from his vulnerability to suicide.




                                           6
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 8 of 15 PageID #: 707




      A.     Whether DeJesus Suffered from a Serious Medical Need

      Plaintiffs argue that the medical need Defendants were deliberately

indifferent to was "DeJesus' s serious mental anguish and distress." D .I. 76 at 5.

But they do not elaborate further on what symptoms this mental anguish and

distress consisted of outside of DeJesus' s vulnerability to suicide; nor do they

claim that DeJesus had any specific mental health illness. They do not cite any

case that examines "serious mental anguish and distress" as an independent serious

medical need unassociated with a mental illness or a vulnerability to suicide. The

only case they cite where a mental health condition is the identified serious

medical need in a deliberate indifference claim is Palakovic v. Wetzel, where,

unlike here, the inmate "was diagnosed with a number of serious mental disorders,

including alcohol dependence, anti-social personality disorder, and impulse control

disorder" and "exhibited signs of depression." 854 F.3d 209, 216 (3d Cir. 2017).

      Plaintiffs also argue that "a failure to respond to an inmate's request for

medical care is sufficient to establish a 'serious' medical condition." D.I. 76 at 6.

But this argument collapses the threshold inquiry of whether DeJesus had a serious

medical need with the independent question of whether Defendants were

deliberately indifferent to that need.

      In Monmouth County Correctional Institution Inmates v. Lanzaro, 834 F.2d

326,347 (3d Cir. 1987), the Third Circuit held that a medical need is serious if (1)


                                          7
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 9 of 15 PageID #: 708




it "has been diagnosed by a physician as requiring treatment," (2) it "is so obvious

that a lay person would easily recognize the necessity for a doctor's attention," or

(3) where the denial of treatment would result in the "unnecessary and wanton

infliction of pain[,] ... a life-long handicap or permanent loss." Here, the record

does not support a finding that DeJesus suffered from a serious medical need

independent of his vulnerability to suicide.

      First, there is no record evidence that DeJesus's mental distress had been

diagnosed by a physician as requiring treatment. Second, the record evidence does

not suggest that DeJesus' s condition or the statements he made while in the SHU

would have made his mental distress and anguish so obvious that a lay person

would have recognized the necessity for medical attention. This is so especially

given the fact that medical professionals had cleared and discharged DeJesus from

the infirmary on the same day and just before Defendants are alleged to have

encountered DeJesus.

      While there is inmate testimony that DeJesus looked disheveled and that he

told Defendants he wanted to speak to someone, wanted to leave the SHU, did not

feel well, and wanted "mental health," this testimony, even if true, does not support

a finding that medical attention was obviously urgently necessary. That DeJesus

looked "disheveled" would not have made it obvious that he needed immediate

medical attention. DeJesus may have looked disheveled for many reasons


                                          8
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 10 of 15 PageID #: 709




unrelated to experiencing serious mental distress. DeJesus's alleged statements to

Officers Kirlin and Starkey that he needed to speak to (or call) someone, that he

needed help, and that he couldn't take being in the SHU also would not have made

it obvious to a layperson that he was experiencing serious mental anguish and

distress. DeJesus may have wanted to speak to someone, receive help, and leave

the SHU for reasons that had no connection to a mental health condition. Prisons

in general, and special housing units especially, are not pleasant places to be. It's

hard to conceive of an individual who would not feel anguish and distress if

confined to a special housing unit. In the same conversations in which DeJesus

stated that he needed to speak to someone and needed help, he also said he "wasn't

supposed to be in the SHU." D.I. 76, Ex. B at 8: 15, see also D.I. 76, Ex. Eat

14:14-16. As common sense suggests and as Officer Starkey noted, "it is not

uncommon for inmates to say that they should not be in SHU." D.I. 75 at A-34 ,r

3. Even ifDeJesus had requested to one officer that he be permitted to talk to

"mental health," that statement by itself would not have made it so obvious to a

layperson that DeJesus was experiencing "serious mental anguish and distress" that

urgently required medical attention.

      Plaintiffs argue that "O]ust because a mental health condition is not readily

visible (such as, perhaps, a physical trauma) does not render it any less serious."

D.I. 76 at 11. And, of course, it is often the case that a mental illness or a hidden


                                           9
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 11 of 15 PageID #: 710




physical condition such as internal bleeding or a cancer is very "serious," as that

term is used generally. But "serious medical need" carries a specific meaning in

the context of§ 1983 deliberate indifference claims. Unless the inmate's condition

was diagnosed by a doctor as requiring treatment, the condition is not a "serious

medical need" if it would not have been obvious to a layperson that the inmate

needed medical care. This rule makes sense. We don't require prison guards to

earn medical degrees and thus we don't hold them liable for their failure or

inability to diagnose medical conditions that a layperson would not recognize.

      Third, Plaintiffs do not allege that DeJesus suffered "unnecessary and

wanton infliction" of pain, permanent loss, or injury aside from the anguish and

distress he suffered that made him vulnerable to suicide. 2 Nor could they. Because


2
  I note that a claim of deliberate indifference to an inmate's vulnerability to
suicide can encompass deliberate indifference to the inmate's anguish and distress
that led him to attempt or commit suicide-i.e., that made him vulnerable to
suicide. See, e.g., Hensley v. Bucks Cty. Corr. Facility, 2016 WL 4247637, at
* I 0-11 (E.D. Pa. Aug. 11, 2016) (holding that plaintiff "sufficiently alleged that he
had a particular vulnerability to suicide" where he had attempted suicide before
and had complained that he "was experiencing undue mental stress" and was
"starting to get depressed and feel like [he is] losing [his] mind"); Carroll v.
Lancaster Cty., 301 F. Supp. 3d 486, 500 (E.D. Pa. Mar. 14, 2018) (finding that
plaintiffs supported "their argument that [the decedent] had a particular
vulnerability to suicide" in part by pointing to an intake form that showed that
decedent "had been the victim of a sexual offense, lacked close friends or family in
the community, had recently experienced a significant loss, was worried about
major problems, had a history of mental health treatment and was overly anxious,
panicked, afraid or angry"). When I previously addressed Plaintiffs' deliberate
indifference claim based on DeJesus's vulnerability to suicide, I considered the
mental anguish and distress he suffered that led him to commit suicide.

                                          10
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 12 of 15 PageID #: 711




it would not have been obvious to a layperson that DeJesus was experiencing

serious mental anguish and distress distinct from his vulnerability to suicide and

because there is no evidence that Defendants knew that DeJesus was experiencing

serious mental anguish and distress distinct from his vulnerability to suicide, it

cannot be said that Defendants unnecessarily and wantonly inflicted on him pain or

injury distinct from his vulnerability to suicide.

      In short, because the record evidence does not support a finding that DeJesus

suffered from a serious medical need aside from his vulnerability to suicide,

Plaintiffs' distinct claim of deliberate indifference to a serious medical need fails

as a matter of law.

      B.     Whether Defendants Were Deliberately Indifferent to DeJesus's
             Need

      Even if Plaintiffs could establish that DeJesus suffered from a serious

medical need aside from vulnerability to suicide, the record evidence does not

support a finding that Defendants were deliberately indifferent to that need. To

show deliberate indifference, a plaintiff must show "that the official knows of and

disregards an excessive risk to inmate health or safety." Natale v. Camden Cty.

Corr. Facility, 318 F .3d 575, 582 (3d Cir. 2003) (internal quotation marks and

citation omitted). The officers must be both "aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and ...

draw that inference." Id. (citation omitted).

                                           11
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 13 of 15 PageID #: 712




      Here, Plaintiffs have not adduced record evidence showing that Defendants

knew, were aware of, or failed to respond to an excessive risk to DeJesus's health

or safety distinct from a vulnerability to suicide. Plaintiffs argue that DeJesus' s

dishevelment, his request to speak with someone and make a phone call, his

statements that he did not belong in the SHU, felt sick and was "not right" and

anxious, and his potentially asking to speak "with mental health" raise a genuine

issue of material fact that Defendants knew and were deliberately indifferent to

DeJesus's serious mental distress. D.I. 76 at 6-8. But these statements indicated

at most that DeJesus was possibly experiencing mental distress. They do not rise

to the level of showing that Defendants inferred that DeJesus was experiencing

mental distress and were deliberately indifferent to that distress. See Hargrove v.

City of Phi/a., 1995 WL 584490, at *2 (E.D. Pa. Oct. 3, 1995) ("An officer is

deliberately indifferent to the medical needs of a person in custody when there is 'a

strong likelihood, rather than a mere possibility, that ... harm will occur' to the

person ...." (citing Colburn v. Upper Darby Twp., 946 F.2d 1017, 1024 (3d Cir.

1991))). Plaintiffs' argument is essentially that Defendants should have recognized

from DeJesus's statements that he was in severe mental distress. But deliberate

indifference "requires more than evidence that the defendants should have

recognized the excessive risk and responded to it; it requires evidence that the




                                          12
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 14 of 15 PageID #: 713




defendant must have recognized the excessive risk and ignored it." Beers-Capitol

v. Whetzel, 256 F.3d 120, 138 (3d Cir. 2001) (emphasis in original).

      Plaintiffs also argue that Defendants' failure to conduct proper wellness

checks on DeJesus supports their argument that Defendants were deliberately

indifferent. D.I. 76 at 8-9. While the record does contain evidence that Officer

Kirlin was negligent in failing to complete area checks and phone punches in the

SHU, negligence does not amount to deliberate indifference. See Farmer v.

Brennan, 511 U.S. 825, 835 (1994) ("[D]eliberate indifference entails something

more than mere negligence ....").

      Lastly, there is inmate testimony in the record that Officer Drace responded

with sarcasm to DeJesus's request for a phone call, D.I. 76, Ex.Cat 14:4-14, that

Officers Starkey and Kirlin laughed when DeJesus was crying while asking for a

phone call, D.I. 76, Ex.Eat 10:17-20, 12:4-21, and that Officers Starkey and

Kirlin brushed offDeJesus's requests, D.I. 76, Ex. D at 9:20-22. These reactions

and responses, though perhaps not sufficiently sympathetic to DeJesus's emotional

state at the time, do not rise to the level of deliberate indifference.

      In short, the record, viewed in the light most favorable to Plaintiffs, does not

support a finding that DeJesus suffered from a serious medical need aside from

vulnerability to suicide or that Defendants acted with deliberate indifference to a




                                            13
Case 1:15-cv-01065-CFC Document 79 Filed 07/26/21 Page 15 of 15 PageID #: 714




serious medical need. Accordingly, Plaintiffs' claim of deliberate indifference to a

serious medical need fails as a matter of law.

      C.     Whether Defendants' Deliberate Indifference Caused Harm or
             Physical Injury to DeJesus

      The record evidence also does not support a finding that Defendants' alleged

deliberate indifference caused harm or physical injury to DeJesus aside from his

vulnerability to suicide. As discussed above, Plaintiffs emphasized on appeal, and

the Third Circuit agreed, that Plaintiffs' vulnerability to suicide claim was distinct

from their serious medical need claim. Plaintiffs have not identified and there is no

record evidence on which to base a finding of a resulting harm or injury that

DeJesus suffered separate from the distress that made DeJesus vulnerable to and

ultimately a victim of suicide.

IV.   CONCLUSION

      For the foregoing reasons, I will grant Defendants' motion for summary

judgment.

      The Court will enter an order consistent with this Memorandum Opinion.




                                          14
